Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 4,544,880) in view of Bodner et al. (US 6,461,808). (“Nagy” and “Bodner”).
5.	Regarding claim 1, Nagy teaches A probe defining a transmission line for use with a level measurement instrument including a pulse circuit connected to the probe for generating pulses on the transmission line and receiving reflected pulses on the transmission line representing levels of interest [Figures 1-2, a probe 18 defining a transmission line for use with a level measurement instrument including a pulse circuit 26 connected to the probe 18 is shown], the probe comprising: a process connection for mounting to a process vessel [Figures 1-2, a connection 24 for mounting to a vessel 10 is shown]; a cylindrical probe case extending above the process connection [Figures 1-2, a cylindrical probe case 18 is shown]; a coaxial connector (having a center terminal and a ground shield) for connection to the pulse circuit, (the coaxial connector being secured to the probe case so that the probe case is electrically connected to the ground shield) [Figures 1-2, a coaxial connector “semi-rigid coax cable” is shown]; an elongate center rod having a top end coaxially received in the probe case and extending downward from the process connection to extend into a process liquid, the center rod being electrically connected to the center terminal for conducting the pulses [Figures 1-2, an elongate center rod 46/42 is shown]; and at least three elongate ground rods equally angularly spaced around the center rod and secured to the probe case to extend into the process liquid, wherein the probe provides an open configuration less susceptible to build up between the center rod and ground rods [Figures 1-2, at least three elongate ground rods 48 are shown equally spaced angularly around the center rod and secure to the probe case 18, the configuration is susceptible to build up].
Nagy does not explicitly teach a coaxial connector having a center terminal and a ground shield.
However, Bodner teaches a coaxial connector having a center terminal and a ground shield [Figures 1-3, claim 7, a coaxial line having a center terminal and a ground shield is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nagy with Bodner. Doing so would allow Nagy to comprise a coaxial line having a center terminal and a ground shield which would help improve testing and design.
6.	Regarding claim 7, Nagy teaches comprising four elongate ground rods equally angularly spaced around the center rod and secured to the probe case to extend into the process liquid [Figures 1-2, see ground rods 48].

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 4,544,880) in view of Flasza (US 2004/0066588). (“Flasza”).
8.	Regarding claim 5, Nagy teaches wherein one of the ground rods comprises a tube and further comprising an electrical cable (having a coaxial connector in the probe case at an upper end for connection to the probe circuit and the cable passes through the tube and is connected to a bottom end of the center rod for bottom-up measurement) [Figures 1-2, one of the ground rods is tubular and receives an electrical cable].
However, Flasza teaches rod having a coaxial connector in the probe case at an upper end for connection to the probe circuit and the cable passes through the tubular ground rod and is connected to a bottom end of the center rod for bottom-up measurement [Figures 1-3, a coaxial connector 28 is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nagy with Flasza. Doing so would allow Nagy to comprise coaxial connector rod which would help carry out testing effectively.
9.	Regarding claim 6, Nagy teaches further comprising a cylindrical bottom case receiving the bottom end of the center rod, and a pin assembly having a pin connected to the center rod and a bushing received in the bottom case for connection to a coaxial connector at a bottom end of the cable [Figures 1-2, a cylindrical bottom case is shown].

10.	Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 4,544,880) in view of Flasza (US 2004/0066588).
11.	Regarding claim 15, Nagy teaches A probe defining a transmission line for use with a level measurement instrument including a pulse circuit connected to the probe for generating pulses on the transmission line and receiving reflected pulses on the transmission line representing levels of interest [Figures 1-2, a probe 18 defining a transmission line for use with a level measurement instrument including a pulse circuit 26 connected to the probe 18 is shown], the probe comprising: a process connection for mounting to a process vessel [Figures 1-2, a connection 24 for mounting to a vessel 10 is shown]; a cylindrical probe case extending above the process connection [Figures 1-2, a cylindrical probe case 18 is shown]; a connector secured to the probe case for connection to the pulse circuit [Figures 1-2, a coaxial connector “semi-rigid coax cable” is shown]; an elongate center rod having a top end coaxially received in the probe case and extending downward from the process connection to extend into a process liquid, the center rod being electrically connected to the connector for conducting the pulses [Figures 1-2, an elongate center rod 46/42 is shown]; and a plurality of elongate ground rods spaced around the center rod and secured to the probe case to extend into the process liquid [Figures 1-2, at least three elongate ground rods 48 are shown spaced around the center rod 46/42], wherein one of the ground rods is tubular and receives an electrical cable (having a coaxial connector in the probe case at an upper end for connection to the probe circuit and the cable passes through the tubular ground rod and is connected to a bottom end of the center rod for bottom-up measurement) [Figures 1-2, one of the ground rods is tubular and receives an electrical cable].
Nagy does not explicitly teach rod having a coaxial connector in the probe case at an upper end for connection to the probe circuit and the cable passes through the tubular ground rod and is connected to a bottom end of the center rod for bottom-up measurement.
However, Flasza teaches rod having a coaxial connector in the probe case at an upper end for connection to the probe circuit and the cable passes through the tubular ground rod and is connected to a bottom end of the center rod for bottom-up measurement [Figures 1-3, a coaxial connector 28 is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nagy with Flasza. Doing so would allow Nagy to comprise coaxial connector rod which would help carry out testing effectively.
12.	Regarding claim 16, Nagy teaches further comprising a cylindrical bottom case receiving the bottom end of the center rod, and a pin assembly having a pin connected to the center rod and a bushing received in the bottom case for connection to a coaxial connector at a bottom end of the cable [Figures 1-2, a cylindrical bottom case is shown].
13.	Regarding claim 20, Nagy teaches comprising four elongate ground rods equally angularly spaced around the center rod and secured to the probe case to extend into the process liquid [Figures 1-2, see ground rods 48].

Allowable Subject Matter
14.	Claims 2-4, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	Claim 2 states “The probe of claim 1 wherein the center rod comprises a metal rod with a fluorocarbon sleeve surrounding the metal rod.”
16.	Claim 3 states “The probe of claim 1 wherein the ground rods comprise metal tubes.”
17.	Claim 4 states “The probe of claim 3 wherein the probe case comprises a flushing port in communication with one or more channels in the probe case and one or more of the ground rods open into the one or more channels, the one or more of the ground rods comprising a plurality of spray nozzles directed at the center rod.”
18.	Claim 19 states “The probe of claim 18 wherein the probe case comprises a flushing port in communication with one or more channels in the probe case and one or more of the tubular ground rods open into the one or more channels, the one or more of the tubular ground rods comprising a plurality of spray nozzles directed at the center rod.”

Allowable Subject Matter
19.	Claims 8-14 are allowed.
20.	The following is an examiner’s statement of reasons for allowance:
21.	Regarding claim 8, Nagy teaches A probe defining a transmission line for use with a level measurement instrument including a pulse circuit connected to the probe for generating pulses on the transmission line and receiving reflected pulses on the transmission line representing levels of interest [Figures 1-2, a probe 18 defining a transmission line for use with a level measurement instrument including a pulse circuit 26 connected to the probe 18 is shown], the probe comprising: a process connection for mounting to a process vessel [Figures 1-2, a connection 24 for mounting to a vessel 10 is shown]; a cylindrical probe case extending above the process connection [Figures 1-2, a cylindrical probe case 18 is shown]; a connector secured to the probe case for connection to the pulse circuit [Figures 1-2, a coaxial connector “semi-rigid coax cable” is shown]; an elongate center rod having a top end coaxially received in the probe case and extending downward from the process connection to extend into a process liquid, the center rod being electrically connected to the connector for conducting the pulses [Figures 1-2, an elongate center rod 46/42 coaxially received in the probe case 18 is shown]; and a plurality of elongate tubular ground rods spaced around the center rod and secured to the probe case to extend into the process liquid [Figures 1-2, at least three elongate ground rods 48 are shown], (wherein the probe case comprises a flushing port in communication with one or more channels in the probe case) and one or more of the tubular ground rods open into the one or more channels [Figures 1-2, the tubular ground rods 48 are shown]. 
Nagy does not explicitly teach wherein the probe case comprises a flushing port in communication with one or more channels in the probe case; the one or more of the tubular ground rods comprising a plurality of spray nozzles directed at the center rod.
However, Janitch (US 10,451,468) teaches wherein the probe case comprises a flushing port in communication with one or more channels in the probe case [Figure 5, a flushing port 40 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Nagy with Janitch. Doing so would allow Nagy to comprise a flushing port to create jet passage of cleaning product.
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “the one or more of the tubular ground rods comprising a plurality of spray nozzles directed at the center rod” in combination with other limitations of the claim.
22.	Claims 9-14 ae also allowed as they further limit claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White et al. US 5,136,249 Figures 1-3 teaches a probe with a shaft, center rod, ground rods, measurement system.
 Janitch US 2014/0104099 Figures 1-6, a probe system comprising a shaft, a center rod, ground rods, measurement system is shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868